Note: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                        2007-1116


                     FOREMOST IN PACKAGING SYSTEMS, INC.
                         (doing business as EnviroCooler),

                                                        Plaintiff-Appellant,

                                             v.


                         COLD CHAIN TECHNOLOGIES, INC.,

                                                        Defendant-Appellee.



      James C. Brooks, Orrick, Herrington & Sutcliffe LLP, of Los Angeles, California,
argued for plaintiff-appellant. With him on the brief were Hope E. Melville and Mark J.
Shean, of Irvine, California.

      Edward R. Schwartz, Christie, Parker & Hale, LLP, of Pasadena, CA, argued for
defendant-appellee.

Appealed from: United States District Court for the Central District of California

Judge James V. Selna
                      NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-1116

                     FOREMOST IN PACKAGING SYSTEMS, INC.

                          (doing business as EnviroCooler),

                                                      Plaintiff-Appellant,

                                           v.

                        COLD CHAIN TECHNOLOGIES, INC.,

                                                      Defendant-Appellee.

                                  Judgment
ON APPEAL from the        UNITED STATES DISTRICT COURT FOR THE CENTRAL
                          DISTRICT OF CALIFORNIA

In CASE NO(S).            06-CV-01156.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, SCHALL and LINN, Circuit Judges).


                          AFFIRMED. See Fed. Cir. R. 36.

                                         ENTERED BY ORDER OF THE COURT



DATED: August 8, 2007                    /s/ Jan Horbaly
                                              Jan Horbaly, Clerk